F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                MAY 15 2003
                                    TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                     Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                           No. 01-2353
 ROBERT RODRIGUEZ,                                     (D.C. No. CR-99-786-LC)
                                                           (D. New Mexico)
           Defendant-Appellant.


                                 ORDER AND JUDGMENT*


Before KELLY, BRISCOE and LUCERO, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.

       Defendant Robert Rodriguez was convicted by a jury of conspiracy to possess with

intent to distribute marijuana, cocaine, and methamphetamine, possession of marijuana

with intent to distribute, opening or maintaining a place for the purpose of manufacturing,


       *
        This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of orders
and judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
distributing, and using controlled substances, and being a felon in possession of a firearm,

and was sentenced to a term of imprisonment of ninety-seven months. He appeals his

conviction for being a felon in possession of a firearm and various aspects of his

sentence. We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

       Defense counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738,

744 (1967) (permitting counsel who considers an appeal to be wholly frivolous to advise

the court of that fact, request permission to withdraw from the case, and submit a brief

referring to portions of the record that arguably support the appeal). Defense counsel has

also filed a motion to withdraw. As required, copies of the Anders brief and the motion

to withdraw were provided to Rodriguez. See id. Rodriguez has not filed a response to

the pleadings. Pursuant to our duty under Anders, we have conducted an independent

review of the record and find no basis for reversing Rodriguez’ firearm conviction or his

sentence.

       Rodriguez contends the evidence presented at trial was insufficient to support his

firearm conviction. Although Rodriguez asserts he did not know he had a felony

conviction at the time he possessed the firearm, such knowledge is not an essential

element of a § 922(g)(1) offense. See United States v. Capps, 77 F.3d 350, 353 (10th Cir.

1996) (“under § 922(g)(1), . . . ‘knowingly’ still modifies only defendant’s possession of

the firearm”).

       Rodriguez argues that he was entitled to a downward departure of his sentence


                                             2
based on the disparity of his sentence with that of his co-defendants. We previously have

held that a criminal defendant alleging a disparity between his sentence and that of a

co-defendant is not entitled to relief from a sentence that is properly within the sentencing

guidelines and statutory requirements. See United States v. Blackwell, 127 F.3d 947,

951-52 (10th Cir. 1997) (stating that the guidelines are intended to equalize sentences on

a national level and disparities among individual co-defendants are not grounds for

downward departure). Because Rodriguez’ sentence is consistent with the sentencing

guidelines and statutory requirements, the alleged disparity provides no basis for a

downward departure. Moreover, we note that the different sentences appear to be linked

to differences in the manner in which each defendant was convicted (i.e., through a guilty

plea or after a jury trial), the different convictions obtained against each defendant, and

other individual differences (e.g., role in the offense; criminal history). In other words,

the alleged disparities appear to be explicable under the Sentencing Guidelines.

       We also reject Rodriguez’ assertion that the district court abused its discretion in

refusing to award him a two-level reduction pursuant to U.S.S.G. § 3E1.1(a) for

acceptance of responsibility. Although Rodriguez admitted culpability prior to trial for

the marijuana-related offenses, he disputed that the charged conspiracy involved cocaine

or methamphetamine. Rodriguez also disputed his culpability for the firearm charge.

Because Rodriguez proceeded to trial on these disputed charges and was convicted, we

conclude he was not entitled to a reduction under § 3E1.1. See U.S.S.G. § 3E1.1, cmt.


                                              3
n.2 (noting the adjustment is generally “not intended to apply to a defendant who puts the

government to its burden of proof at trial” and “is convicted”).

       Finally, we reject Rodriguez’ argument that he was entitled to a downward

departure based on coercion by co-defendants who allegedly threatened his business and

livelihood unless he committed the crimes. As acknowledged by Rodriguez, § 5K2.12

expressly prohibits a decrease in sentence on the grounds that a defendant’s crimes were

precipitated by “personal financial difficulties” or “economic pressures upon a trade or

business.” Thus, the grounds asserted by Rodriguez are not a valid basis for departure.

Moreover, we note that Rodriguez has not disputed the probation officer’s conclusion that

there was “no information on record to show” that he “committed the offense[s] because

of serious coercion, blackmail or duress.” ROA, Vol. II, Addendum to PSR at 5.

       AFFIRMED. Counsel’s motion to withdraw is GRANTED.

                                                 Entered for the Court

                                                 Mary Beck Briscoe
                                                 Circuit Judge




                                             4